Citation Nr: 1042449	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-03 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of a cold weather 
injury to the bilateral lower legs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to April 
1955.
      
The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Jackson, Mississippi that denied the benefits sought on appeal.  

The issue on appeal was previously denied by the Board in a June 
2009 decision.  The Veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
February 2010 Order, the Court vacated the June 2009 Board 
decision and remanded the matter back to the Board for 
development consistent with the parties' Joint Motion for Remand 
and to Stay Proceedings (Joint Motion).  

In June 2010 the matter was returned to the Board, and the Board 
remanded the claim to the RO for additional development.  That 
development having been completed, the claim has been again 
returned to the Board and is now ready for appellate disposition.

The issue of a blood problem due to exposure to ionizing 
radiation has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2009).


FINDING OF FACT

The Veteran's bilateral foot disabilities are not shown to be 
causally or etiologically related to service.



CONCLUSION OF LAW

The criteria for service connection for residuals of a cold 
weather injury to the bilateral lower legs have not been met.  38 
U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & 2009); 38 
C.F.R. §§3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for residuals of a cold 
weather injury to the bilateral lower legs.  In several letters, 
the Veteran describes being exposed to extreme temperatures while 
stationed in Korea during the winter of late 1952 and early 1953.  
The Veteran contends that his current residuals predominantly 
include numbness and a feeling of coldness in his legs.

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  In other words, entitlement to 
service connection for a particular disability requires evidence 
of the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  

Here, the requirements for service connection have not been met.  
As noted by the August 2010 VA examiner, the medical record 
remains devoid of a diagnosis of any cold-weather injury residual 
to the Veteran's bilateral lower extremities.  However, he does 
have onychomycosis and peripheral neuropathy, documented in the 
August 2010 VA examination report, for example.   

As for the in-service incurrence of the condition, service 
treatment records do not document in-service treatment related to 
frostbite.  Nonetheless, both the Veteran and his sister have 
submitted lay evidence describing the cold weather the Veteran 
survived and supporting the in-service incurrence of the 
Veteran's condition.  The Board does not doubt the competency or 
the credibility of these statements.
Despite this, there is no medical evidence of record linking the 
Veteran's current foot and leg problems to in-service frostbite 
or cold weather exposure.   On VA examination in August 2010, the 
Veteran's onychomycosis was determined to be "consistent with 
natural aging. Less likely as not caused by or result of cold 
injury while in service."  His bilateral peripheral neuropathy 
was also determined to be "[l]ess likely as not caused by or 
result of cold injury during active military service."  The 
examiner explained that the Veteran has "multiple risk factors 
for neuropathy development."  He was noted to have peripheral 
neuropathy in both upper extremities as well.  The examiner 
further noted that despite the Veteran's complaints of neuropathy 
since service he "was able to work as a truck driver for many 
years and retire in the 1980s."  The examiner concluded overall 
that, "it is less likely as not that any current disabilities 
are residuals of in-service cold injuries."

On VA examination in January 2008, the Veteran was diagnosed with 
peripheral neuropathy of both lower extremities.  The examiner 
stated, "[i]t is speculative whether it is a residual of frost 
bite or etoh [alcohol] related neuropathy. I cannot resolve this 
issue without resorting to mere speculation."  The examiner went 
on to find that the neuropathy is less likely as not due to the 
Veteran's diabetes and smoking, but again concluded, "[i]t is 
speculative whether the neuropathy is related to the Veteran's 
report of exposure to the cold in Korea."  

The VA and private treatment notes of record are similar.  In a 
September 2005 VA treatment report,  the treating physician 
noted, "[p]t [patient] appears to have a chronic peripheral 
neuropathy, of uncertain etiology, involving the LE [lower 
extremity] in a stocking distribution below both legs. Although a 
definitive diagnosis has not been reached, I wonder if this could 
represent a garden-variety diabetic peripheral neuropathy ..."  In 
one May 2003 VA treatment record it was stated, "[t]his 
patient's severe peripheral neuropathy may be due to B12 
deficiency."  In another May 2003 VA treatment note, it was 
reported, "[pt now admits to stronger EtOH history, which may be 
cause of peripheral neuropathy."  In a November 2001 report from 
the Veteran's podiatrist, the Veteran's condition was described 
as "alcoholic related Periph. neuropathy."  In a December 2000 
private neurological examination report, the neurologist stated, 
"[f]or his peripheral neuropathy, we will check for any 
treatable causes of the peripheral neuropathy. Also, this may be 
due to alcohol so we advised the patient to stop drinking."

The record contains no positive nexus medical evidence.  As such, 
the Board cannot find that service connection is warranted and 
the claim must be denied.

The Board notes that alternatively, service connection may also 
be awarded for a "chronic" condition when (1) a chronic disease 
manifests itself and is identified as such in service (or within 
the presumption period under 38 C.F.R. § 3.307, and the Veteran 
presently has the same condition); or (2) a disease manifests 
itself during service (or during the presumptive period) but is 
not identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates the 
symptomatology to the Veteran's present condition.  38 C.F.R. § 
3.303(b); see Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

However, the chronicity requirements of 38 C.F.R. 3.303(b) are 
not met here.  While the Veteran reports he has experienced 
continuous symptoms related to cold weather exposure since 
service, a continuity of symptomatology not been established in 
the medical evidence.  The earliest medical evidence associated 
with the claims file is dated from 1986, more than thirty years 
after the Veteran's service separation.  In addition, the August 
2010 examiner found, "[t]here is no evidence of record of 
chronicity or continuity of care in regards to lower extremity 
complaints."  The January 2008 VA examiner similarly found, 
"there is no objective evidence for continuity of care for his 
frostbite/problem with his legs and feet from 1955 until 2000. In 
the year 2000 he was diagnosed with neuropathy."  Accordingly, 
service connection must also be denied based on the chronicity 
provisions of 38 C.F.R. § 3.303(b).

In reaching this decision the Board considered the Veteran and 
his sister's arguments in support of the assertion that the 
Veteran has a bilateral lower leg condition related to service.  
The Veteran and his sister, however, as a lay persons untrained 
in the field of medicine, are not competent to offer an opinion 
in this regard. See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). These arguments do not provide a factual predicate upon 
which compensation may be granted.  For all of these reasons, the 
Veteran's claim is denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Letters from the RO dated in June 2005 
provided the Veteran with an explanation of the type of evidence 
necessary to substantiate his claim, as well as an explanation of 
what evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  Also, a letter of August 
2006 provided the Veteran with information concerning the 
evaluation and effective date that could be assigned should 
service connection be granted, pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  VA has no outstanding duty to inform 
the Veteran that any additional information or evidence is 
needed.

Not all of the Veteran's duty-to-assist letters were provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to submit 
evidence, and his claim was subsequently readjudicated.  He has 
not claimed any prejudice as a result of the timing of the 
letters, and the Board finds no basis to conclude that any 
prejudice occurred.  Any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
After VA provided this notice, the Veteran communicated on 
multiple occasions with VA, without informing it of pertinent 
evidence.  The Veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and to 
respond to VA notices.  For all of these reasons, the Board 
concludes that the appeal may be adjudicated without a remand for 
further notification.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  His post service 
treatment records have been obtained.  While there is some 
indication that the Veteran's service treatment records are fire 
related, a number of his service records are contained in the 
claims file and moreover, as discussed above, the medical record 
clearly does not establish a nexus between the Veteran's current 
conditions and service.  The Veteran has been afforded the 
opportunity for a personal hearing and has been given a VA 
examination.  The Board does not have notice of any additional 
relevant evidence which is available but has not been obtained.  
Indeed, in April 2010 the Veteran indicated that there is no more 
evidence to obtain.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's claim.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  

ORDER

Service connection for residuals of a cold weather injury to the 
bilateral lower legs is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


